7 '

Case 2:11-cr-20345-AJT-RSW ECF No. 91, PagelD.509 Filed 08/06/20 Page 1of5
NITED STATES DISTRICT CouRT ==
EASTERN Disteict of Mictiagani
SouTHeen Division

 

 

 

 

 

 

 

 

 

Josep _p. MEM VurLLiN ) _ ,
pet toner, ) Dase.lo. j/- 202457
Vo a ) _ phn. Het Uk J, TA)
UNITED STATES OF AmeRA DY
_ Lesaoncet€ , _ oe _ D> ae _

 

 

 

 

 

 

Motion (ucuant to the CesT STEPACT.

 

 

 

oo Now, COMES _doseph Dackrick. Mciull LA (2artioner} reg. 0D. YEB2Z5~- O39

INO 1S Serving a determinate sentence at the Leto! Correctione|
Tnetitution x act Butner Nocth Caro] ina, fetitioning this
henloyehfe Court pursuant fo_ the recent ly  onactect’ F Eves, SIEPAT.

 

Pro-Se: 7 eat ng _

etitioner iS. submittin this Motion prithout he
— assistance of leao-! Counsel fro-Se_ and [avokes the
K ltbefo] Pon$truckion Stenclart# AS set focthin
HauneS _y. Kerner od us. 519-5205 28. C4 594 (197), because.
hz does net Know allof rhe Fil ling requirements of this

henorehle Court.

 

 

 

 

 

 

 

 

 

 

 
Case 2:11-cr-20345-AJT-RSW ECF No. 91, PagelD.510 Filed 08/06/20 Page 2 of 5

ee amercteits parthin, particularly 17 rekerence to

 

Lite 1V Sentencing Reforna Specifically sec, ¥o/ Reduce
hod Restrict sentencing Fer drior Dig Feloves, Zabsect (on (a)
TS I
Eek led Substances Act Xuendments, Rbi Finer ayers theft he will
0. fegec be. eltgible for the AccA designation, due te the Change
ln the equ rements of the Statute, which reads jn Pact ~ 9246)
AN offense under State law, favo ving hanutaatucing, a

 

_ adistributin Gj, OF possessing with Intel to lranubschive Or
Astribute a Controlled : sths tance. (as defined in. Section (02 « off
the bonteo! led Substances Act (21 U-S.¢, 802), Sec which Au Makimona
_ tect Of Imprisonment of (ro\ten Yoncs | or More 15 Prescribe? _ 7

The petitioner Asserts that, aire to_the amendments the
Statute Now reads as Gl [lows ; Section 102 of the Controlled
Substances Act (21 4.5.C, 202) ba adding at the end’(57) the
term ~ Sertous deua Felony) Means tn SEfense described in
Section A2A(e)(2) of title 18 united states Cale For which - - (A) the |
—Oendec. served aterm of peor Sonment ef Mere than (12)
twelve Months, _ .

The petitioner assets thor, he clid not serve @ term of
(More ‘than (12) twelve months ‘foc all of the flical cake Charges
Aad therefore Hie ACCA designation no longer applies, the
Petitioner theows hiuselP at the Mercy of his hororable Court
tod Asks for this improper Sentence tobe Set aside, remane el
ond the Qetitioner be resentenled |Jithout the Aech
designation . SD tittoner would like to further state that he has
already Completed asi of the: Cumentsentence, and asics
thet tho Court will take this Laat [nto Consicoraction as Wella

the petrhoner getting aclvanced 1n aap and having underlusing

a “

 
Case 2:11-cr-20345-AJT-RSW ECF No. 91, PagelD.511 Filed 08/06/20 Page 3 of 5

 

Medical Conditions MalGng him mere succeptible te the
recent outbreak ef Cot D-19 . |
_ Rtitiener Seeks relief based on the Change o Cpe poring
nthe statute Aue 16 the quentments Prom the Eiest
STEP ACK. Whereas the applicability te the petitioner no longer
_ tts, AUe +o the Control led Substances fit sec. [02 definition ( Zl Us

 

 

-~

_ 602) for worich a Maximum term oF mM priSonment oF (0) ten Years

OC phace (3 _Presers hed, this is no | anger the Case. Tt howd has

 

fo be a term of More than (12) twelve Months to be applicable,

and jn tne etitiorers Case. jtus_mot,-

 

 

 

 

_ Kespecthul (yy Sum itted,

J OSEPH p MEMuLUN

Keg-No

 

 

 

 

Bated ~ 08-02-2020

 

 

 

 

 

 

 

(2)

 
Case 2:11-cr-20345-AJT-RSW ECF No. 91, PagelD.512° Filed 08/06/20 Page 4 of 5

 

yW Ne? ]

. te OQTCOPp AW ‘1047

SERA SAID WA 39 Wis{0 wW4Ly

ge hee, “bg Usa] mopostL lee
more> MUAY eer Vor

 

 

 

   

   

on Ube bosi2 sy Uuswng
O0G| og *0°¢..
7 OLN FPSUT PUPA [UPA

LEO- SASH. MUI WIW ds NAPS’

 

4
 

Case 2:11-cr-20345-AJT-RSW ECF No. 91, PagelD.513 Filed 08/06/20 Page 5 of 5

 

 

Ty P27

e
s‘gagssaippe ene “voneayner
uA sinh
9 BU) agojoue JeW! nyas 04 4S!
pasciu® Tenuodseuo> PAT" yeyetl OU Eno waIGaNd %0
out se Ayyoes SA yor sou
sl

uogsonb © Serpent O41 TOS Dg gem 200 Po
eed pesseoo

caw

 
